Exhibit 10.50

AMENDMENT NO. 2

TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

Dated as of October 17, 2006

Reference is made to that certain Amended and Restated Employment Agreement
dated as of January 1, 2004, as amended by Amendment No. 1 thereto dated as of
December 31, 2004 (the “Agreement”), by and among Enterprise Bancorp, Inc. (the
“Company”) and Enterprise Bank and Trust Company (the “Bank” and together with
the Company, the “Employers”) and Richard W. Main. (the “Executive”).

WHEREAS, the Employers and the Executive have a mutual desire to clarify certain
administrative matters pertaining to the continuing employment of the Executive;

AND WHEREAS, the Executive is willing to continue to be employed with such
clarification of administrative matters and any changes in the Executive’s
function, duties or responsibilities that may result therefrom, and, in
connection therewith, has delivered on the date hereof a written consent to any
such changes for purposes of Section 1.7 of the Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Employers and the Executive hereby
agree as follows:

Effective as of January 1, 2007 (the “Effective Date”), the Agreement shall be
amended, such that Sections 4.1 and 6.2(b) shall be amended as set forth below.

Amendment to Section 4.1.  Section 4.1 shall be amended and restated in its
entirety to read as follows:

4.1           Positions and Duties.  During the Term of Employment, the
Executive shall be employed and shall serve as President of the Company and
President and Chief Lending Officer of the Bank and shall exercise and assume
such duties, responsibilities and authorities as are provided in the bylaws of
the Employers with respect to holding such offices.  Notwithstanding the above,
the Executive shall not be required to perform any duties and responsibilities
which would result in the Employers’ or the Executive’s noncompliance with, or
any other violation of, any applicable law, regulation, regulatory policy or
other regulatory requirement.

Amendment to Section 6.2(b).  In Section 6.2(b), clause (i) of the fourth
sentence thereof shall be amended and restated in its entirety to read as
follows:

(i) assume the President position of the Company and the President and Chief
Lending Officer positions of the Bank or, if another individual is then holding
either of such positions and the Executive is not reappointed to both such
positions, assume such other position(s) as may be available with the Employers


--------------------------------------------------------------------------------


at the same Base Salary as was in effect at the time the Suspension for
Disability had commenced and otherwise continue in the employ of the Employers
in accordance with the terms of this Agreement or

The Agreement, as amended by this Amendment No. 2 as of the Effective Date, is
and shall continue to be in full force and effect and shall not be affected by
this Amendment No. 2, except and only to the extent specified above.

IN WITNESS WHEREOF, the undersigned Executive has hereunto set his hand and each
of the Employers has caused this Amendment No. 2 to be executed in its name and
on its behalf by a duly authorized officer, in each case as an instrument under
seal and as of the date set forth above.

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

By:

 

/s/ George L. Duncan

 

 

George L. Duncan

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

By:

 

/s/ George L. Duncan

 

 

George L. Duncan

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Richard W. Main

 

 

Richard W. Main

 

2


--------------------------------------------------------------------------------